[DDi Corp. Letterhead]

September 29, 2006

VMS, LLC
VERITEK Manufacturing Services, LLC
5506 Worsham Court
Windermere, Florida 34786
Attention: Brian R. Kahn

Re: Asset Purchase Agreement

Dear Mr. Kahn:

Reference is made to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”), dated August 8, 2006, among VMS, LLC (“VMS”), VERITEK Manufacturing
Services, LLC, Dynamic Details Incorporated, Silicon Valley (“DDiSV”) and
Dynamic Details, Inc. (“DDi”), Capitalized terms used but not defined herein
have the meanings set forth in the Asset Purchase Agreement.

In connection with the closing of the transactions contemplated by the Asset
Purchase Agreement, the parties agree as follows:



  1.   In accordance with Section 10.8 of the Asset Purchase Agreement, the
parties hereby agree that, for purposes of the post-closing adjustment, if any,
pursuant to Section 2.8 of the Asset Purchase Agreement, (a) “Underpayment”
shall mean the aggregate amount by which the Net Working Capital as reflected on
the Closing Net Assets Statement exceeds US$9,500,000; and (b) “Overpayment”
shall mean the aggregate amount by which the Net Working Capital as reflected on
the Closing Net Assets Statement is less than US$9,500,000.



  2.   In accordance with Section 10.8 of the Asset Purchase Agreement, the
parties hereby agree that, notwithstanding anything to the contrary in the Asset
Purchase Agreement,



  a.   Buyer shall pay the entire Purchase Price of US$12,000,000 at Closing;



  b.   each of the parties hereby waives compliance with applicable provisions
of the Asset Purchase Agreement requiring the parties to enter into an Escrow
Agreement; and



  c.   the parties shall have no further obligations under Section 8.6 of the
Asset Purchase Agreement.



  3.   Notwithstanding anything to the contrary contained in the Asset Purchase
Agreement, the parties agree that Buyer shall be responsible for all costs
associated with procuring Macola, Trilogy, Camtech, CA-Web, and any other
applicable software licenses relating to the Business.



  4.   In accordance with Section 10.8 of the Asset Purchase Agreement, each of
the parties hereby waives compliance with applicable provisions of the Asset
Purchase Agreement to the extent necessary to enable DDi and VMS to enter into a
written sublease applicable to the facility located at 2150 Commerce Drive, San
Jose, California (the “Premises”) in mutually agreeable form and substance (the
“Sublease”) in lieu of an assignment of the benefits and liabilities arising
from that certain Lease dated April 2, 2001, as amended on April 9, 2001 and
March 13, 2006, between 2150 Commerce Drive, LLC, formerly known as Dublin
Development LLC (“Landlord”) and DDi, as Tenant (the “Lease”).



  5.   Notwithstanding anything to the contrary contained in the Asset Purchase
Agreement, from the effective date of the Sublease until the termination
thereof, any and all right to the security deposit previously delivered to
Landlord by DDi pursuant to Section 19 of the Lease (the “Security Deposit”)
shall remain with DDi. Within five business days of DDi’s receipt of all or any
portion of the Security Deposit from Landlord in accordance with the Lease, DDi
shall pay 100% of the amount so received to VMS or its designee at the address
set forth in Section 10.2 of the Asset Purchase Agreement or to such other place
as VMS may from time to time designate in writing.

Please acknowledge your agreement to the terms and conditions of this letter
agreement by signing below and returning a copy of the executed letter to the
undersigned.

DYNAMIC DETAILS, INC.

     
By:
Name:
Title:
  /S/ KURT E. SCHEUERMAN
Kurt E. Scheuerman
Vice President

DYNAMIC DETAILS INCORPORATED,
SILICON VALLEY

     
By:
Name:
Title:
  /S/ KURT E. SCHEUERMAN
Kurt E. Scheuerman
Vice President

ACKNOWLEDGED AND AGREED:

VMS, LLC

     
By:
Name:
Title:
  /S/ BRIAN KAHN
Brian Kahn
Managing Director

VERITEK MANUFACTURING SERVICES, LLC

     
By:
Name:
Title:
  /S/ BRIAN KAHN
Brian Kahn
Managing Director
 
   

